Citation Nr: 1517773	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-17 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to a rating in excess of 30 percent prior to May 10, 2013, and as of September 1, 2013, for a heart disability.


REPRESENTATION

Appellant represented by:	James E. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from April 1966 to May 1972.  The Veteran's decorations for active service include a Purple Heart Medal and a Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of that hearing has been associated with the record. 

The Board notes that the Veteran has been granted entitlement to a temporary total rating for the heart disability from May 10, 2013, to August 31, 2013.  The issue before the Board has been limited accordingly.  

The issue of entitlement to an increased rating for a heart disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2008 rating decision denied entitlement to service connection for lower back degenerative joint disease.  

2.  The evidence associated with the claims file subsequent to the August 2008 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

When providing the notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in December 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim and of the reasons for the prior denial and the unique character of the new and material evidence that must be presented.

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

An August 2008 rating decision denied entitlement to service connection for lower back degenerative joint disease based on a finding that the disability neither occurred in nor was caused by service and was not manifest to a compensable degree within one year of separation from active service.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the August 2008 rating decision included service medical records, which showed that the Veteran received a "back-blast" from a rocket launcher in June 1967; multiple statements from the Veteran in which he reported that he had experienced back pain since the rocket launcher incident in service; post-service treatment records showing that the Veteran began to receive treatment for a back disability in 2007; and a July 2008 VA examination report, in which the examiner opined that it was less likely as not that the Veteran's current back disability was related to his active service.  

The pertinent evidence that has been received since the August 2008 rating decision includes additional statements from the Veteran describing the rocket launcher incident in service; additional medical treatment records, showing continued treatment for a low back disability; and additional VA examination reports showing the Veteran to have a current diagnosis of a low back disability.  

The Board finds that the evidence added to the record since the August 2008 rating decision is not new and material.  The Veteran was previously denied service connection for a back disability because it was not found to be etiologically related to active service and arthritis was not manifest to a compensable degree within one year of separation from active service.  The Veteran has not provided evidence that shows any current disability is related to active service or that there was X-ray evidence of degenerative changes within one year of separation from active service.  Additional descriptions of the injury in service and additional medical records showing treatment for a current disability do not relate any current diagnosis to active service and are cumulative and redundant of the evidence previously considered by VA.  No additional evidence showing a relationship to service has been received.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.

Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for a low back disability is not warranted.    


ORDER

New and material evidence has not been presented to reopen the claim for entitlement to service connection for a low back disability and the appeal is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

In a July 2014 statement, the Veteran's representative reported that the Veteran had recently had another heart attack and that the heart disability had continued to get worse.  At the November 2014 Board hearing, and in other statements of record, the Veteran has reported that the heart disability has continued to increase in severity.   A review of the record shows that the Veteran was last provided a VA examination in January 2014.  Therefore, the Veteran should be provided a new VA examination to determine the current level of severity of all impairment resulting from his heart disability.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the record.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from the service-connected heart disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

3.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


